13-4344
     L.H. v. County of Livingston

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of January, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DEBRA ANN LIVINGSTON,
 8                RAYMOND J. LOHIER, JR.,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       L.H., individually, and as parent and
13       guardian of T.D., and T.D.,
14                Plaintiffs-Appellees,
15
16                    -v.-                                               13-4344
17
18       COUNTY OF LIVINGSTON, THOMAS E. MORAN,
19       individually and in his official
20       capacity as former District Attorney
21       of Livingston County, LINDSAY P.
22       QUINTILONE, individually and in her
23       official capacity as former Assistant
24       District Attorney of Livingston
25       County, and other known or unknown
26       employees of the County of Livingston,
27                Defendants-Appellants.
28       - - - - - - - - - - - - - - - - - - - -X

                                                  1
 1   FOR APPELLANTS:            Jeremy A. Colby, Michael P.
 2                              McClaren, Webster Szanyi LLP,
 3                              Buffalo, New York.
 4
 5   FOR APPELLEES:             Jeffrey Wicks, PLLC, Rochester,
 6                              New York.
 7
 8        Appeal from an order of the United States District
 9   Court for the Western District of New York (Telesca, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the order of the district court be
13   AFFIRMED.
14
15        Defendant Lindsay P. Quintilone, a former prosecutor,
16   appeals from an order of the United States District Court
17   for the Western District of New York (Telesca, J.), denying
18   (in part) her motion to dismiss on grounds of absolute and
19   qualified immunity. See Mitchell v. Forsyth, 472 U.S. 511,
20   524-30 (1985). We assume the parties’ familiarity with the
21   underlying facts, the procedural history, and the issues
22   presented for review.
23
24        As the district court held, defendant’s absolute
25   immunity argument is foreclosed by Hill v. City of New York,
26   45 F.3d 653 (2d Cir. 1995), in which we denied absolute
27   immunity to a state prosecutor on facts that are materially
28   the same.
29
30        The claim for qualified immunity was abandoned, for
31   unknown reasons, in Quintilone’s reply brief (“[f]or
32   purposes of this appeal only”). So we will not consider it
33   at this time. Of course, she may renew the defense before
34   the district court at a later stage (and, if necessary, may
35   seek further appellate review, see Behrens v. Pelletier, 516
36 U.S. 299, 305-11 (1996)).
37
38        For the foregoing reasons, and finding no merit in
39   defendant’s other arguments, we hereby AFFIRM the order of
40   the district court.
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44




                                  2